Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 9/2/21, 8/6/21, 4/7/21, 10/7/20, 9/10/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
5.	Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2017/0294704 ) in view of Masood: Coordinated Recovery of Sparse Channels in Massive MIMO (IEEE transactions on Signal Processing, Vol 63, NO 1, January 1, 2015).
With regard to claim 1 Sun discloses in Figure 1 a Multiple Input Multiple Output array that comprises a plurality of first radiating elements (101) configured to radiate in a first frequency band, a plurality of second radiating elements (105) to radiate in a second frequency band and the second radiating elements overlap the MIMO array (see para 51). Sun fails to teach a sparse massive Multiple Input Multiple Output (mMIMO) array. Massod discloses a sparse massive Multiple Input Multiple Output (mMIMO) antenna array devices (see abstract) which is configured to improve link reliability and data throughput in the device for very large scale antenna arrays. Hence, it would have been obvious to one having ordinary skilled in the art presented with the teachings of Masood to arranged the radiating elements of Sun in the mMIMO to improve transmission efficiency and adjust the amount of data being transmitted. With regard to claim 6, the arrangement, location and spacing of the mMIMO can be made based on the design which can provide a better radiation efficiency.
Allowable Subject Matter
s 2-5, 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845